951 F.2d 1267
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald BODINE, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 91-3462.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1991.

Before NIES, Chief Judge, and RICH and ARCHER, Circuit Judges.
DECISION
PER CURIAM.


1
Donald Bodine petitions for review of the decision of the Merit Systems Protection Board (Board), Docket No. NY03539110169, dismissing his appeal on the ground that his claim is barred by the doctrine of res judicata.   We affirm.

OPINION

2
Bodine was removed from his position as an air traffic controller for the Federal Aviation Administration for striking against the United States and for unauthorized absence on August 25, 1981.   Bodine's removal was sustained by the Board and the Board's decision was affirmed by this court.   Bodine v. Department of Transp., 776 F.2d 1059 (Fed.Cir.1985) (Table).   The Administrative Judge determined, in regard to Bodine's present appeal of his removal, that because Bodine "had an opportunity to litigate all relevant matters regarding his status at the time of his prior hearing, I find this appeal to be res judicata."


3
We agree with the Board.   Bodine's claim raises factual and legal arguments that either were brought or should have been brought before the Board in his earlier appeal.   Any attempt to relitigate the same claim in a subsequent appeal is barred by the doctrine of res judicata.   See Spears v. Merit Sys. Protection Bd., 766 F.2d 520, 523 (Fed.Cir.1985).   While Bodine raises different issues, these issues do not constitute a legally different "claim."